Title: To George Washington from Amos Morrill, 17 April 1783
From: Morrill, Amos
To: Washington, George


                        
                            c.17 April 1783
                        
                        Report of a tour of Command on the lines On the 27 March I marched with the New Ham. Regt agreeably to the
                            orders of the 25. On the 28th I relieved Major Pope commanding the 3d Massts Regt and posted the Troops in the following
                            manner—viz. One Company at Stoney point—One at Verplanks point—Two at Cortlandt’s house—Two at Pines bridge and two on the
                            River road between Pines and the New bridge and one at Bedford.
                        I kept five Sergeant’s guards at the Bridges and fords from the mouth of the river to a ford about one mile
                            above Pines bridge and Patrols by night and day constantly between the guards and a Small point below
                            the lines—On the 31 March John Hackety and Thomas Hill of the 33d British Regt deserters came to me—I
                            sent them to H. Quarters.
                        In the Evening of the 31 March Lt Horne of my Command being at a small distance from his quarters was taken
                            by four of Colo. de Lanceys men, carried to Morrisania, liberated by the Colo. and returned the 3d Inst. On the 3d Inst. Capt. Fryes Co. marched to Dobbe’s Ferry agreeably to the orders of the 31 Ulto received
                            the 2d Inst.
                        On the 9th recd orders dated the 8th to desist from all Hostilitities against the Subjects of the King of Great
                            Britain On the 16 was relieved by the 6th Massts Regt commanded by Lt Colo. Hull and returned to Camp the 17—Nothing
                            further to report.
                        
                            A. Morrill Major
                            Commdg the N.H. Regt
                        
                    